12/13/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                    Case Number: DA 21-0508


                                           DA 21-0508


 RANDALL KEITH ORTON,                                                        EC 1   3 7:2
                                                                         E
                                                                                                urt
              Petitioner and Appellant,                                                     a




       v.                                                            ORDER

 STATE OF MONTANA,

              Respondent and Appellee.



       Appellant Randall Keith Orton has filed a eleventh rnotion for extension to file his
opening brief.
       IT IS HEREBY ORDERED that Appellant has until January 26, 2023, within which
to file his opening brief.
       No further exte       ons will be granted.
       DATED this )               of December, 2022.
                                                    For the Court,




                                                                 Chief Justice